Citation Nr: 1514843	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-49 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1974.  This matter comes before the Board of Veterans' Affairs (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2012, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the August 2012 Board hearing, the Veteran testified that he first sought psychiatric treatment subsequent to his active service discharge at a VA medical facility sometime in 1975.  The Board did not find documentation associated with the Veteran's claim file showing that efforts were undertaken to obtain records associated with this alleged treatment.  As such, the Board finds that a remand is required.

Additionally, in April 2011, the Veteran was provided a VA examination to determine whether posttraumatic stress disorder (PTSD) was present and, if so, whether it was etiologically related to his active duty.  Ultimately, the examiner rendered a diagnosis of depressive disorder, not otherwise specified.  The evidence of record also included diagnoses of PTSD.  As such, the Board has re-captioned the Veteran's claim as one of entitlement to service connection for any current psychiatric disability, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

With respect to the April 2011 VA examination, the examiner provided the following rationale in support of the determination that a current psychiatric disability was not etiologically related to the Veteran's active duty:

This Veteran does not appear to have PTSD as he does not appear to have a stressor that is significant enough to result in symptoms of PTSD as he did not witness the plane crash nor did he see any casualties or anything.  He was simply cleaning up the pieces of metal and such from the crash after it happened.  He also did not report symptoms of PTSD.  He did report symptoms, however, of depression.  His depression appears to be related to his stroke and also some of the pain that he has in his legs and his limitations.  

The April 2011 VA examiner's repeated use of the word "appear" or "appears" renders the delivered opinion too equivocal to be probative in this matter.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (holding that a doctor's statement framed in terms such as "could have been" is not probative).  Moreover, the examiner did not specifically discuss the PTSD diagnoses of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the Board finds that the April 2011 VA examination is inadequate for purposes of adjudicating the Veteran's claim.  Consequently, a remand is required in order to provide him with another VA examination.

Accordingly, the case is remanded for the following action:

1.  The AOJ must request that the Veteran submit or identify any relevant evidence not already associated with the claims file.  Regardless of the Veteran's response, the AOJ must attempt to obtain the Veteran's alleged VA psychiatric treatment reports dated in 1975.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AOJ must then provide the Veteran with a VA examination to determine whether any currently diagnosed psychiatric disability is related to his active duty.  The Veteran's claims file must be made available to and reviewed by the examiner.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

The AOJ must advise the examiner of the Veteran's confirmed stressor, to include advising the examiner of the verified version of that stressor.  The AOJ must also instruct the examiner that only this event may be considered for the purpose of determining whether theVeteran was exposed to a stressor during his active duty. 

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any currently diagnosed psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein.  In so doing, the examiner must specifically address the Veteran's statements regarding the onset and course of his symptoms.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  In determining whether a PTSD diagnosis is warranted, the examiner must specifically consider and discuss the PTSD diagnoses of record.  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's verified stressor.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

